Title: IX. Governor Winthrop to Governor Bradford, 2 February 1767
From: Adams, John,Winthrop, Governor
To: Bradford, Governor


      
       ante 2 February 1767
      
      Govr. W. to Govr. B.
      I promised you, another Letter, concerning the wicked Maxims, the delusive Arts, and the false Assertions, of that devoted Writer, Phylanthrop.
      I remember to have read in Diodorus the Sicilian, of an Institution among the ancient Aegyptians, intended to reconcile a Reverence for the Persons of their Princes, with an Endeavour to instruct and reform them. This Method was, when they were desirous of warning their Monarchs against particular Vices, they commended and extolled them for opposite Virtues. And I must confess when I read in the first Dissertation of Phylanthrop, such tryumphant possitive assertions as these, “It must, it cannot but be evident, to all who are willing to see, and judge for them selves, notwithstanding the slander of Paskalos, Scribbling in the Gazette, or Tertullus harranguing in the Senate, that we never had a Governor in the Chair, who discoverd more Mildness and Condescention in his Administration or a more uniform Steady Attention to the true Interests of this Province than G——r B——d has discovered,” and his triumphant, Interogations Has he ever discovered the least Inclination to abridge Us of any of our constitutional Rights and Liberties? Has he ever attempted to stretch Prerogative beyond its just Bounds? &c. I was much inclined to believe that Phylanthrop was, attempting that Aegyptian Method of Reformation and Instruction. But, upon a more thorough Examination of Phylanthrops Writings I was soon convinced, he was more zealous to Shroud his Hero, from the candid Inspection, and free Examination of the public, than he was for his Amendment or Information. And upon a careful Review of all the Writings, subscribed with that Name, I should sooner believe the Author to have received his Education in the detestible society of the Gypsies, where it is said they administer an oath to every Member, on his first Admission, never to Speak one Word of Truth, than that his Attempt was an Imitation of the Custom of AEgypt.
      Impotent, wretched, and little as Human Nature is, in Relation to Superiour Intelligences, yet you my old Friend and I know from dear bought Experience, that human Ambition is infinite. We know it because We have felt the cruel oppressions, which Sprung out of it. From this expansive allgrasping Passion, it has happened, that nothing could ever satiate the Lust of Tyrants. Alexander and Caeesar after having desolated one World, cryed for another to desolate, and having arisen gradually greatly above all Mortalls in Power, nothing would content them, but to be worshiped on Earth by their Fellow Men, as immortal Gods. That the subject, in the Eastern Monarchies may be kept in a continual Adoration of his Sovereign, and may be properly prepared, to submit thankfully to be tortured, mangled and slaughtered at his Pleasure, and that Tyrany may stalk and ravage in all his Horrors; it must be high Treason to look the Monarch in the Face.
      This Reverence and Awe, this Dread and Terror of the Prince and his favourites has in all Ages and Nations been cultivated among their Vassalls and slaves. And indeed Usurpation would long since have been abolished in the World, if there was not a great Disposition in human Nature itself to Timidity, Staring, Astonishment and Adoration,—which the Rich, the Learned, the Cunning, and the Wicked, have addresd themselves to and aval’d themselves of. The very first Maxim of Tyranny, is and always was, to puzzle the Understandings and excite the Admiration of the People—inspire them if possible with Religious scruples about seeing the Persons of the Magistrate or Priest, without Prostration before them, and much more about enquiring into their Conduct or Thinking about it.
      If We go from Greece and Rome and Aegypt and Turkey and Persia, and fetch our Examples from England we shall not find them wanting. That selfsufficient Innovator, that arrogant pedantical Tyrant, King James the first the great School Master of the Kingdom as he affected to style himself, inculcated the same Maxim, upon his Pupils, the Parliament and People of England.
      In one of his Speeches to both Houses, in which he displayd all some of his exalted Notions of Monarchy and the Authority of Princes, he expressed himself in the following Terms. “I conclude then the Point, touching the Power of Kings, with this Axiom in Divinity, that as to dispute what God may do is Blasphemy, But what God wills that Divines may lawfully and do ordinarily dispute and discuss: so is it sedition in subjects to dispute what a King may do in the Height of his Power. I will not be content that my Power be disputed upon &c.”
      It is with inexpressible sorrow that I see, in a Country that has always been so dear to Us, a Writer So venal and prostituted, as gravely to transfer these awful and misterious Doctrines of Despotism, to a few small Provincial Magistrates.
      His Words are these “an Attempt to destroy the established Form of Government, is the highest Crime versus the State—whoever Says or does any Thing tending to destroy it, is a public Enemy. Subordination is essential to every Form of Government. What ever tends to destroy subordination tends to destroy Government. Whatever tends to induce in the Minds of the People a Belief that subordination is not essential, tends to destroy subordination. And what ever tends to create in the Minds of the People, a Contempt of the Persons of those who hold the highest offices, tends to a Belief that Subordination is not essential, because the Person and office are so connected in the Minds of the greatest Part of Mankind, that a Contempt of the Person and a Veneration of the office, are incompatible.”
      The Maxim intended to be established by this dark Train of Propositions, is to use Phylanthrops own Language is truly diabolical. In what Respect does this axiom differ from the Eastern Rule of Despotism that subjects shall never look their Princes in the Face. The Reason they give is the Same, to behold the Princes Face, will diminish his Reverence, and from thinking his Prince a God or an Angel in his Imagination, his sight will inform him, he is but a Mortal Man—or in other Words for the People to look at their Prince, tends to create in their Minds a Contempt of his Person, and consequently of his office.
      I should be glad to know if Phylanthrop will extend his Doctrine so far? Would he prohibit the People of Boston from looking at the G——r — L——t G——r—&c looking in their Faces, and observing their Air especially if the People should have Skill in Phisiognomy by discover­ing accidentally some malevolent Passion. The least Anger, Fear, Jealousy, or Revenge may tend to create in their Minds a Contempt of their Persons—nay if they should not happen to be handsome and Genteel, Ladies and fine Gentlemen may conceive some Contempt, even from their Features and shapes, tho their Countenances should be ever so sweet and pleasant. Or would our Writer extend his Maxim, only to Speaking and Writing, or in the Language of King James, would he only, not be content to have their Power disputed upon. Would he only have it sedition, to dispute what a Governor or other Ruler may do, in the Hight of his Power! Talking and Writing about the Actions of Rulers may tend I grant, to create in the Minds of the People both a Contempt and an Hatred of them, and so thought K. James. Is every Talker and Writer about their Actions and Power a public Enemy and guilty of Sedition, or the highest Crime versus the State? Phylanthrops pretended Limitation afterwards that the Persons of Rulers are sacred no longer than they pursue the Good of the Community, is worse than Nothing; for who shall judge when they pursue that noble End or when they deviate from it—shall the Rulers themselves judge or their subjects, Phylanthrop or J.?
     